I do not think we should hold in a case of this kind that an instructed verdict was harmless error. Where the evidence on the vital issue raised by the pleadings was of a circumstantial character and was such that the issue should have been submitted to the jury, the instructions to the jury to find a verdict in favor of the plaintiff was not only error, but to my mind highly prejudicial and harmful error. See Bass v. Ramos, 58 Fla. 161,50 So. 945, 138 Am. St. Rep. 105.
                       ON PETITION FOR REHEARING.
On petition for rehearing, Defendants in error contend that the opinion of this Court leaves them in doubt as to liability on the policy, as to whether the declaration stated a cause of action, and as to what amount they are permitted to recover under the policy.
All of these questions are elaborated on in the opinion but the substance of our holding was that the beneficiaries under the policy are entitled to recover both the principal and the double indemnity named in the policy, but to be paid in the manner stated therein and not in a lump sum as contended.
This would seem to dispose of the other questions on which defendants in error are confused, so with this explanation the judgment of reversal is confirmed on rehearing.
ELLIS, C.J., and WHITFIELD, TERRELL, BROWN, BUFORD and DAVIS, J.J., concur. *Page 576